Citation Nr: 1758585	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  15-11 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disability

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for a left shoulder disability.

4.  Entitlement to service connection for a left shoulder disability

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from August 1979 to December 1979 and from January 1980 to January 1983.  She had subsequent service in the Army National Guard.

This appeal comes before the Board of Veteran's Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The Board previously denied the Veteran's claims in November 2015.  The Veteran appealed the Board's denial to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2016, the Court granted a Joint Motion for Remand (JMR) that vacated and remanded the Board's November 2015 decision and instructed the Board to obtain outstanding VA treatment records relating to the disabilities on appeal.  Pursuant to the Court's order, the Board remanded this appeal in February 2017 to ask the Veteran to identify all treatment she received for the claimed disabilities and to associate outstanding VA treatment records with the claims file.  A review of the claims file indicates that there has been substantial compliance with these remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a right shoulder disability, a low back disability, and a right shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a low back disability and a left shoulder disability was previously denied in rating decisions from December 2004, February 2005, and September 2005.  The Veteran did not appeal the denial and no new evidence pertinent to the claim was received by VA within one year from the date the Veteran was informed of the September 2005 determination.

2.  Evidence has been received since the September 2005 decision that relates to a previously unestablished element of the claim for service connection for a low back disability and a left shoulder disability and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The December 2004, February 2005, and September 2005 rating decisions denying service connection for a low back disability and a left shoulder disability are final.  38 U.S.C. §§ 7104, 7105, 7266 (2012); 38 C.F.R. §§ 20.302, 20.1100 (2017).

2.  Evidence received since the September 2005 rating decision is new and material and warrants a reopening of a claim for service connection for a low back disability and a left shoulder disability  38 U.S.C.A. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a previously denied claim of service connection for a low back disability and a left shoulder disability.  In general, decisions of the agency of original jurisdiction or the Board that are not appealed in the prescribed time period are final.  See, e.g., 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2017).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  In its determination of whether new and material evidence has been submitted, the Board must look to the evidence submitted since the last final denial irrespective of the basis for that denial.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

With respect to the claimed low back and left shoulder disabilities, the Veteran's claim for service connection was most recently denied, in part, due to the lack of evidence of a current disability.  Since the time of the Veteran's prior denial, however, VA treatment records have been added to the Veteran's claims file.  These treatment records include a report of x-ray images taken in August 2010 that show signs of osteoarthritis involving the apophyseal joints at the level of L5/L6 and L6/S1.  This evidence is "new" because it was not previously considered in the most recent denial for service connection.  It is also "material" as it raises a reasonable possibility of substantiating the presence of a current low back disability.  As such, the Board finds that the Veteran's petition to reopen a claim for service connection for a low back disability must be granted.

The record also includes x-ray reports of the Veteran's left shoulder from November 2010 that were reportedly normal.  However, a VA treatment note from September 2010 indicated that the Veteran had positive impingement signs in each of her shoulders.  This evidence is also "new" in that it was not considered in the most recent denial of service connection for a disability in the Veteran's left shoulder, and it is "material" because it raises a reasonable possibility of substantiating the requirement in a service connection claim of a showing of a current disability.  Therefore, the Board must grant the Veteran's petition to reopen a claim of service connection for a left shoulder disability.


ORDER

The claim for service connection of a low back disability and a left shoulder disability is reopened; the appeal is granted to this extent only.  


REMAND

Although the Board sincerely regrets the additional delay, it must again remand this matter for additional evidentiary development.  

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016).  VA's duty to assist claimants may also include providing a medical examination.  Such an examination is required when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the Veteran's claim for service connection for a low back disability, the Board finds that the August 2010 x-ray findings of degenerative changes in the Veteran's lumbosacral spine represent competent evidence of a current disability.  The record also includes in-service complaints of back pain, including in April 1993.  Similarly, the Veteran previously stated in October 2003 that her back injuries began in April 1993, which represents a competent statement regarding persistent symptomatology since the reported in-service injury.  However, the record lacks any competent medical evidence indicating that the Veteran's current low back disability is related to the in-service event claimed by the Veteran.  As such, VA should provide a medical examination to assess any possible link between the Veteran's service and her current low back disability pursuant to McLendon.

The Board also finds that the McLendon elements have been satisfied with respect to the Veteran's claim for service connection for a left shoulder disability.  As was the case with the Veteran's low back, service treatment records include a line of duty report indicating that the Veteran sustained an in-service left shoulder injury in December 2001.  The record also includes a September 2010 clinical note reporting signs of current impingement in her left shoulder, as noted above.  In her October 2003 lay statement, she also related her current symptoms of left shoulder pain to the 2001 in-service injury.  Regrettably, the Board does not find that it is able to decide the Veteran's claim without relying on its own medical determinations as there is no competent medical evidence or opinion linking any current left shoulder disability with that in-service event.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Veteran should also be afforded a medical examination to determine the nature and etiology of any current left shoulder disability.  

Finally, the Board has also considered whether a VA examination is appropriate with respect to the Veteran's claim for service connection for a right shoulder disability.  The Board is satisfied that a November 2010 VA x-ray report in this shoulder which documents degenerative changes of the acromioclavicular joint satisfies the first McLendon element requiring competent evidence of a current disability.  The Veteran also attributes this disability to a 2002 injury during which the Veteran was working on "some files and her shoulder locked up," according to an August 2010 VA treatment record.  The Board recognizes that other evidence of record suggests that the Veteran sustained a left shoulder injury in 2001 relating to repetitive motions filing papers, rather than the right shoulder injury performing similar actions the following year as related by the 2010 treatment note.  

However, given the substantial gap in time between the in-service injury and the 2010 VA treatment note and the "low" threshold set forth in McLendon necessary to trigger the duty to provide a medical examination, the Board finds that this discrepancy could amount to a simple confusion of dates and finds that the Veteran's competent statement regarding the course and onset of her right shoulder disability satisfy the second and third McLendon elements.  With otherwise insufficient evidence to decide the claim, the Board finds that a VA examination should be scheduled to determine the nature and etiology of any disability of the right shoulder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records relating to either shoulder or the low back and associate them with the Veteran's claims file.

2.  Thereafter, obtain a medical examination to determine the nature and etiology of any current low back, left shoulder, and right shoulder disability.  A complete copy of the claims file should be reviewed by the examiner and all tests or studies deemed appropriate should be completed.  The examiner should take a complete medical history of the symptoms the Veteran has experienced in her low back and in both the right and the left shoulder.  After examining the Veteran and reviewing the claims file, the examiner is asked to provide an opinion along with a complete rationale regarding the final items:

a)  With respect to any current low back disability, is it as least as likely as not (50 percent probability or greater) that the disability arose in service or is otherwise etiologically related to service?  The examiner is asked to specifically consider the August 2010 x-ray reports and the April 1993 in-service examination and line of duty report.

b)  With respect to any current left shoulder disability, is it as least as likely as not (50 percent probability or greater) that the disability arose in service or is otherwise etiologically related to service?  The examiner is asked to specifically consider the September 2010 physical therapy note documenting a positive impingement sign in this joint as well as the x-ray imaging from November 2010 and the December 2001 in-service examination and line of duty report.

c)  With respect to any current right shoulder disability, is it as least as likely as not (50 percent probability or greater) that the disability arose in service or is otherwise etiologically related to service?  The examiner is asked to specifically consider the Veteran's lay statements regarding the onset of this disability and the November 2010 x-ray imaging.

3)  After ensuring compliance with the items above, conduct any other development deemed appropriate.

4)  Finally, readjudicate the Veteran's claims for service connection.  If any claim is not granted, provide the Veteran and her representative a supplemental statement of the case and allow an appropriate amount of time before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


